


Exhibit 10.12(c)


THIRD AMENDMENT TO
MINERALS TECHNOLOGIES INC. RETIREMENT PLAN
(as amended and restated effective as of January 1, 2006, with certain other
effective dates)


WHEREAS, pursuant to Section 9.1 of the Minerals Technologies Inc. Retirement
Plan, as amended and restated effective as of January 1, 2006, with certain
other effective dates (the “Plan”), Minerals Technologies Inc. (the “Employer”)
reserves the right to amend the Plan by action of its Board of Directors.


NOW, THEREFORE, the Plan is hereby amended effective on the dates set forth
below, as follows:


1.
Effective January 1, 2004, Section 8.2 shall be amended by replacing the second
and third paragraphs thereof with the following:



For purposes of adjusting any Non-Decreasing Annuity Benefit (as defined below),
the actuarially equivalent amount shall be (i) for Limitation Years beginning
before July 1, 2007, the greater of (A) the amount determined utilizing the Plan
interest rate and Plan mortality table used for converting a straight-life
annuity to an alternative form of benefit, and (B) the amount determined
utilizing the Applicable Mortality Table and a 5 percent interest rate
assumption, and (ii) for Limitation Years beginning on or after July 1, 2007,
the greater of (A) straight-life annuity payable under the Plan on the same
commencement date as the Member’s form of benefit, and (B) the amount determined
utilizing the Applicable Mortality Table and a 5 percent interest rate
assumption.


For purposes of adjusting any benefit that is not a Non-Decreasing Annuity
Benefit, the actuarially equivalent amount shall be, (i) for Limitation Years
beginning before 2004, the greater of (A) the amount determined utilizing the
Plan interest rate and Plan mortality table used for converting a straight-life
annuity to an alternative form of benefit and (B) the amount determined
utilizing the Applicable Mortality Table and Applicable Interest Rate, (ii) for
Limitation Years beginning in 2004 and 2005, the greatest of (A) the amount
determined utilizing the Plan interest rate and Plan mortality table used for
converting a straight-life annuity to an alternative form of benefit and (B) the
amount determined utilizing the Applicable Mortality Table and a 5.5% interest
rate, and (iii) for Limitation Years beginning after 2005, (A) the amount
determined utilizing the Plan interest rate and Plan mortality table used for
converting a straight-life annuity to an alternative form of benefit, (B) the
amount determined utilizing the Applicable Mortality Table and a 5.5% interest
rate, and (C) the amount determined utilizing the Applicable Mortality Table and
Applicable Interest Rate divided by 1.05.


2.
Effective January 1, 2002, Section 13.3(b)(2) shall be amended to read in its
entirety as follows:


 
 

--------------------------------------------------------------------------------

 

the aggregate of the accounts of Key Employees under all defined contribution
plans included in such group exceeds 60 percent of a similar sum determined for
all Employees (other than former Key Employees) covered under the aggregation
group of plans.  Cumulative Accrued Benefits and account balances shall be
adjusted for any distribution made in the one-year period ending on the
Applicable Determination Date and any contribution due but unpaid as of said
Applicable Determination Date; provided, however, that in the case of a
distribution made to a Member for a reason other than severance from employment,
death or Disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”  Account balances and Accrued Benefits of
individuals who have not performed services for an Employer or any Affiliates at
any time during the one-year period ending on the Applicable Determination Date
shall not be taken into account.  The determination of the foregoing ratio,
including the extent to which distributions (including distributions from
terminated plans), rollovers, and transfers are taken into account, shall be
made in accordance with Code section 416 and the regulations thereunder.




IN WITNESS WHEREOF, the Employer, by its duly authorized officers, has caused
this Third Amendment to be executed on this 9th day of October, 2009.




MINERALS TECHNOLOGIES INC.








BY: /s/ Thomas J. Meek








BY: /s/ Dennis R. Harrison





